Name: Decision No 3/81 of the ACP-EEC Customs Cooperation Committee of 24 July 1981 derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tuna
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  international trade;  agri-foodstuffs;  fisheries
 Date Published: 1981-08-21

 Avis juridique important|21981D0821(01)Decision No 3/81 of the ACP-EEC Customs Cooperation Committee of 24 July 1981 derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tuna Official Journal L 235 , 21/08/1981 P. 0002Decision No 3/81 of the ACP-EEC customs cooperation committee of 24 July 1981 derogating from the definition of the concept of 'originating products' to take account of the special situation of Fiji with regard to its production of canned tunaThe customs cooperation committee, Having regard to the second ACP-EEC Convention signed at LomÃ © on 31 October 1979, hereinafter referred to as 'the Convention', Whereas Article 30 of Protocol 1 to the Convention concerning the definition of the concept of 'originating products' and methods of administrative cooperation, makes provision for derogations to be made from the rules of origin by the Customs Cooperation Committee, in particular to facilitate the development of existing industries or the creation of new industries; Whereas the ACP States have submitted a request from the Government of Fiji for a derogation from the definition set out in Protocol 1 in respect of canned tuna produced by Fiji; Whereas Fiji has a fleet of vessels in order to supply its canning industry with raw material for the production of canned tuna; Whereas at present this fleet cannot supply sufficient quantities of tuna fish for the canneries to maintain the economic viability of its canning operations; Whereas Fiji has made plans for the extension of its fishing fleet; whereas these plans will take several years to implement before the fleet is sufficiently large to catch the required quantities of tuna fish originating in Fiji for the canneries; Whereas Fiji has been unable to obtain supplies of fish originating in other ACP States; Whereas the Fijian canning industry is temporarily dependent upon supplies of tuna fish of third country origin; Whereas in these circumstances a derogation limited to 750 tonnes per year will permit additional exports to the Community without changing the traditional patterns of trade; whereas in two years' time the extension of Fijian fishing fleet should enable this derogation to be waived, Has decided as follows: Article 1 By way of derogation from the special provisions of List A in Annex II to Protocol 1, canned tuna manufactured in Fiji and falling within heading No ex 16.04 of the Common Customs Tariff shall be considered as originating in Fiji subject to the following conditions. Article 2 This derogation provided for in Article 1 shall relate to 750 tonnes per year of canned tuna falling within heading No ex 16.04 of the Common Customs Tariff and exported from Fiji between 1 September 1981 and 31 August 1983. Article 3 The competent authorities of Fiji shall take the necessary steps to carry out quantitative checks on exports of the products referred to in Article 2 and shall forward to the Commission every three months a statement of the quantities in respect of which movement certificates EUR. 1 have been issued pursuant to this Decision. Article 4 The ACP States, the Member States and the Community shall be bound, each to the extent to which it is concerned, to take the measures necessary to implement this Decision. Article 5 This Decision shall enter into force on the day of its adoption.It shall apply from 1 September 1981 until 31 August 1983. Done at Brussels, 24 July 1981. For the ACP-EEC Customs Cooperation CommitteeThe ChairmenF.KLEINR.CHASLE